DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because figures 3-6 contain grayscale drawings that are difficult to decipher, rather than black and white line drawings, as required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 6, it is unclear what it meant by the phrase “tolerance stack-up of the entire system.” Is the applicant referring to an accumulated error in the odometer reading that is tolerated by system? For the purposes of examination, this limitation will not be treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 9, 12-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,280,569) in view of Otsubo et al. (US 2008/0195351 A1)
Referring to Claim 1: Kumar teaches an automated locomotive spotting system (“distance mode”, column 6, lines 4-26), comprising:
a locomotive (55) including a tractive effort mechanism for moving the locomotive along a track (Col. 6, lines 5-9) (Fig. 12A); and
a locomotive controller (26) configured to control the tractive effort mechanism to move the locomotive along the track (Col. 13, lines 52-59), the locomotive controller configured to:
receive a requested spotting distance value (Col. 6, lines 5-9);
initiate movement of the locomotive along the track via the tractive effort mechanism (Col. 6, lines 5-9) (Figs. 7 and 9);
monitor the distance traversed by the locomotive along the track (Col. 7, lines 6-10); and
inhibit movement of the locomotive in response to the monitored distance indicating the locomotive has traversed the requested spotting distance (Col. 6, lines 33-43).
	Kumar does not specifically teach an odometer configured to monitor a distance traversed by the locomotive along the track. However, Otsubo teaches a method and system for operating a locomotive, wherein the tracking system (22), used to monitor a distance traversed by the locomotive along the track, is in communication with the locomotive controller (14) (Fig. 1) (Para. [0012]), and the tracking system components 

Referring to Claim 2: Kumar further teaches a system, comprising an operator control unit (OCU), wherein:
the locomotive controller (26) comprises a remote control locomotive (RCL) controller; 
the OCU includes a user interface (30) for receiving input from an operator (Figs. 13) (Col. 16, lines 48-52), and a wireless interface in communication with the RCL controller (Col. 8, lines 22-37);
the OCU is configured to receive the requested spotting distance value via the user interface (Col. 16, lines 64-67); and
the RCL controller is configured receive the requested spotting distance value from the
OCU (Col. 8, lines 22-37).

Referring to Claim 3: Kumar further teaches a system, wherein:
the RCL controller (26) is configured to validate the requested spotting distance value in response to receiving the requested spotting distance value from the OCU (30) and send an acknowledgement (“reset signal”) to the OCU (Col. 17, lines 13-21); and


Referring to Claim 4: Kumar further teaches a system, wherein the OCU (30) is configured to transmit an abort signal to the RCL controller (26) to cancel the spotting distance movement while the RCL controller is controlling spotting distance movement of the locomotive in response to receiving an abort input from the user interface of the OCU (Col. 17, lines 13-22).

Referring to Claim 9: Kumar further teaches a system comprising a remote control device (30) in wireless communication with the locomotive controller (26), wherein the remote control device is configured to transmit the requested spotting distance value to the locomotive controller (Col. 6, lines 5-9) (Col. 18, lines 11-15) (Col. 8, lines 22-36) (Col. 10, line 62 – Col. 11, line 6).

Referring to Claim 12: Kumar further teaches a system, wherein the locomotive controller (26) is configured to receive an updated spotting distance value while controlling movement of the locomotive (55) along the track via the tractive effort mechanism, and update the requested spotting distance value according to the received updated spotting distance value to provide dynamic spotting distance control (Col. 17, lines 13-28).

Referring to Claim 13: Kumar further teaches a system, wherein the locomotive controller (26) is configured to initiate movement of the locomotive (55) via excitation control when the tractive effort mechanism (27) includes throttle control and excitation control (Col. 13, lines 23-30) (Fig. 12A).

Referring to Claim 14: Kumar further teaches a system, wherein the locomotive controller (26) is configured to maintain a movement speed of the locomotive below or equal to a specified speed threshold while controlling spotting distance movement of the locomotive (Col. 6, lines 4-20) (Figs. 7-9).

Referring to Claim 15: Kumar further teaches a system, wherein the specified speed threshold is less than a speed at which stopping the locomotive lets out coupling slack between cars coupled to the locomotive or less than a speed at which establishing a joint coupling between two cars damages one of the cars (Col. 6, lines 23-43).

Referring to Claim 16: Kumar further teaches a system, wherein:
the locomotive controller (26) is configured to store multiple movement models corresponding to different spotting distances to traverse (Fig. 9) (Col. 1, lines 25-31);
each movement model includes different tractive effort and/or braking control parameters (Fig. 8); and
the locomotive controller is configured to select a one of the movement models corresponding to the received requested spotting distance value to control spotting distance movement of the locomotive (Col. 6, lines 3-25).

Referring to Claim 28: Kumar teaches a locomotive controller (26) comprising:
a memory configured to store computer-executable instructions (Col. 4, lines 54-58); and 
a processor configured to execute the computer-executable instructions stored in memory (Col. 4, lines 54-58) to:
receive a requested spotting distance value from an operator control unit or other remote device (Col. 6, lines 5-9);
control a tractive effort mechanism of the locomotive (55) to move the locomotive along the track in response to receiving the requested spotting distance value (Col. 6, lines 5-9) (Figs. 7 and 9);
monitor the distance traversed by the locomotive along the track (Col. 7, lines 6-10); and
inhibit movement of the locomotive in response to the monitored distance indicating the locomotive has traversed the requested spotting distance (Col. 6, lines 33-43).
	Kumar does not specifically teach an odometer configured to monitor a distance traversed by the locomotive along the track. However, Otsubo teaches a method and system for operating a locomotive, wherein the tracking system (22), used to monitor a distance traversed by the locomotive along the track, is in communication with the locomotive controller (14) (Fig. 1) (Para. [0012]), and the tracking system components include components such as a GPS receiver, software algorithms, a tachometer, a gyroscope, an odometer, and/or a guideway tag reader (Para. [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,280,569) in view of Otsubo et al. (US 2008/0195351 A1) and Beule (US 5,758,848).
Referring to Claim 5: Kumar further teaches a system, wherein:
the OCU (30) is configured to allow the operator to select a specified number of incremental values for the requested spotting distance value (Col. 17, lines 1-7).
Kumar does not specifically teach maximum and minimum spotting values or determining values according to an accuracy of the odometer. While Kumar does teach establishing throttle control settings in a range between a minimum and maximum engine speed (Col. 18, lines 61-65), and further teaches setting distances according to the accuracy of GPS measurements (Col. 11, lines 7-16), Kumar does not specifically teach setting a spotting distance range according to the accuracy of the odometer. However, Beule teaches an automatic switching system, wherein “[t]he braking distance available on the sorting tracks is limited by the maximum visible range of the distance sensor 5.” (Col. 15, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to establish a spotting distance range according to the limitations of the distance sensing equipment, as taught by Beule, in order to enhance safety by establishing a safe range for operation according to the limitations of the distance sensing equipment. Further, it has In re Aller, 105 USPQ 233.

Referring to Claim 6: Kumar does not specifically teach that the maximum spotting distance is defined as a product of the accuracy and precision of the odometer. However, Beule teaches an automatic switching system, wherein “[t]he braking distance available on the sorting tracks is limited by the maximum visible range of the distance sensor 5.” (Col. 15, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to establish a maximum spotting distance according to the limitations of the distance sensing equipment, as taught by Beule, in order to enhance safety by establishing a safe range for operation according to the limitations of the distance sensing equipment. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 7: Kumar does not specifically teach that the maximum spotting distance is less than or equal to 25 feet. However, Beule teaches an automatic switching system, wherein “[t]he braking distance available on the sorting tracks is limited by the maximum visible range of the distance sensor 5.” (Col. 15, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to establish a maximum spotting distance of 25 feet In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,280,569) in view of Otsubo et al. (US 2008/0195351 A1) and Soderi et al. (US 2013/0138276 A1).
Referring to Claim 8: Kumar does not teach a range-finding device. However, Soderi teaches a range finding device, wherein: 
the range-finding device (104) is configured to determine a distance to a target stop point (106, 114) of the locomotive (102) in response to pointing the range-finding device at the target stop point (114) (Fig. 1); and 
the OCU (308) is configured to receive the determined distance to the target stop point (410) from the range-finding device (Para. [0035]) (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to use the range finding device taught by Soderi, in order to calculate the spotting distance value and stop at the target. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,280,569) in view of Otsubo et al. (US 2008/0195351 A1) and Kornick et al. (US 2004/0167687 A1).
Referring to Claim 10: Kumar does not teach that the remote control device controls yard switches. However, Kornick teaches a portable communications device integrating remote control of rail track switches and movement of a locomotive in a train yard, wherein the remote control device (14) comprises a remote system for controlling one or more yard switches (12) and semi-autonomous movements of the locomotive (10) (Para. [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to use the remote control device to communicate with a yard control system to control switches, as taught by Kornick, in order to allow switching operations to performed in an automated manner from the remote control device. 

Referring to Claim 11: Kumar does not teach that the remote control device comprises a track signal switch or sensor. However, Kornick teaches a portable communications device integrating remote control of rail track switches and movement of a locomotive in a train yard, wherein the remote control device (14) controls track switches (Para. [0012]) and receives sensor information regarding the switch state (Para. [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to use the remote control device to communicate with a yard control system to provide the operator with the ability to command a switching strategy for routing the locomotive and also guiding the locomotive from any . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,280,569) in view of Otsubo et al. (US 2008/0195351 A1) and Kanner et al. (US 9,469,318). 
Referring to Claim 17: Kumar does not teach a wheel size detector configured to determine a size of the wheel. However, Kanner teaches a dynamic wheel diameter determination system and method, wherein the system dynamically determines the size of the wheel and is configured to monitor the distance traversed by the locomotive along the track according to the determined size of the wheel and a number of rotations and/or fractions of rotations of the wheel (Col. 1, lines 13-20) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kumar to use a dynamic wheel diameter determination system and method in order to accurately determine the distance travelled without stopping the train to make wheel measurements.

Regarding the instant claimed steps of method claims 18-27, note that the operation of the prior structure inherently requires the method steps as claimed.

Conclusion
because the references relate to locomotive distance control: 
US-20090312890; US-4384695; US-10093331; US-10960774; US-4852007; and 
US-4066230.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617